DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2021/0074667 to Lee et al. (hereafter “Lee”).
The applied reference has a common owner with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Lee illustrates in at least figures 6 and 7 with associated text:
An interconnect clip, comprising: 
a die attach pad that comprises a die attach surface 110; 
a heat dissipation pad that comprises a heat dissipation surface 108, 112; and 
a lead contact pad that comprises a lead contact surface 120 at an inner side of the interconnect clip or at an outer side of the interconnect clip, 
wherein the outer side of the interconnect clip in the lead contact pad faces and is spaced apart from an inner side of the interconnect clip 114 in the heat dissipation pad, and 
wherein the inner side of the interconnect clip in the lead contact pad faces and is spaced apart from an outer side of the interconnect clip.


Claims 10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0110828 to Otremba et al. (hereinafter “Otremba”).
Regarding claim 10, Otremba illustrates in at least figures 1A-13 with associated text:
Regarding claim 10, Miyakawa illustrates in figures 1A-2B:
A semiconductor package, comprising:
a lead frame structure 10, 60 comprising a die pad (see below), a plurality of leads 60 [0030] extending away from the die pad, and a connection surface (see below) that is connected with one or more of the leads and is offset (to the right) from a die attach surface of the die pad;
a semiconductor die 50 mounted on the die pad and comprising a first surface terminal which faces away from the die pad;
an interconnect clip 20 that electrically connects the first surface terminal to the connection surface; and
an encapsulant body 80 of electrically insulating material that encapsulates the semiconductor die,
wherein the interconnect clip comprises a die attach pad, a heat dissipation pad, and a lead contact pad (see below),
wherein the die attach pad comprises a die attach surface that is flush against the first surface terminal (see below),
wherein the lead contact pad comprises a lead contact surface that is flush against the connection surface (see below), and
wherein the heat dissipation pad comprises a heat dissipation surface that is exposed from a first outer surface of the encapsulant body.

    PNG
    media_image1.png
    365
    757
    media_image1.png
    Greyscale

Regarding claim 14, Otremba illustrates in figure 1A the heat dissipation surface (see above) is substantially coplanar with the first outer surface of the encapsulant body 80.
Regarding claim 15, Otremba discloses in figures 1A-1B, 6A-10A and paragraph [0050] the die attach pad, the heat dissipation pad and the lead contact pad (see above) are constituent parts of a single sheet of metal.
Regarding claim 16, Otremba illustrates in figures 4A and 4B the interconnect clip 20 comprises a plurality of the heat dissipation pads, and wherein each of the heat dissipation pads are laterally separated from one another by a section of the encapsulant body 80.
Regarding claim 17, Otremba illustrates in figure 1A the die pad (see above) comprises an outer surface (heat dissipation pad) that is opposite from the semiconductor die 50 and is exposed from a second outer surface (top) of the encapsulant body 80, and wherein the second outer surface of the encapsulant body is opposite the first outer surface (bottom) of the encapsulant body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 11 are rejected under 35 USC § 103 as being unpatentable over Lee and Otremba as applied to claims 1 and 10 above.
Regarding claim 2, Lee illustrates in figure 6 the die attach surface 110 extends along a first lateral plane, wherein the heat dissipation surface 108, 112 extends along a second lateral plane.  Having “the lead contact surface extends along a third lateral plane that is between the first and second lateral planes” is a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious.  MPEP § 2144.04 IV. B.
Regarding claim 3, Lee illustrates in figures 6 and 7 the die attach pad 120, the heat dissipation pad 108, 112 and the lead contact pad are constituent parts of a single sheet of metal 102, 104, 106.
Regarding claim 11, Otremba illustrates in figure 1A the die attach surface (see above) extends along a first lateral plane, wherein the heat dissipation surface (see above) extends along a second lateral plane.  Having “the lead contact surface extends along a third lateral plane that is between the first and second lateral planes” is a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious.  MPEP § 2144.04 IV. B.

Allowable Subject Matter
Claims 4-9, 12-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument on pages 11 and 12 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The argument on pages 12 and 13 regarding claim 10 that Otremba does not disclose “a connection surface that is connected with one or more of the leads and is offset from a die attach surface of the die pad” and “paragraph [0043] of the instant specification states that ‘[t]he leads 206 are offset from the die pad 204, meaning that connection surfaces 210 of the leads 206 are on a different lateral plane as the die attach surface 208.’ (emphasis added)” is not persuasive.  Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different lateral plane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggest Applicants add the limitation “offset on a different lateral plane” to claim 10.

Conclusion
The Examiner thanks the Applicant’s Representative, James O’Neill, for returning the phone call made on August 8, 2022.  The Examiner suggested an Examiner’s Amendment to overcome Lee, but O’Neill preferred to use a statement pursuant to 35 U.S.C.102(b)(2)(C) to overcome Lee. 


Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738